323 S.W.3d 96 (2010)
Kevin R. ROSENTHAL, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 93700.
Missouri Court of Appeals, Eastern District, Division Four.
October 19, 2010.
Alexandra Johnson, MO Public Defender Office, St. Louis, MO, for appellant.
Shaun Mackelprang, Jefferson City, MO, for respondent.
Before KURT S. ODENWALD, P.J., ROBERT G. DOWD, JR., J., and NANNETTE A. BAKER, J.
Prior report: 233 S.W.3d 766.

ORDER
PER CURIAM.
Kevin Rosenthal ("Movant") appeals from the judgment of the Circuit Court of *97 St. Louis County denying his Rule 29.15[1] motion for post-conviction relief after an evidentiary hearing. We find no error and affirm the motion court's judgment.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  All rule references are to Mo. Sup.Ct. R. (2007), unless otherwise indicated.